Citation Nr: 0422568	
Decision Date: 08/17/04    Archive Date: 08/24/04

DOCKET NO.  04-06 033	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for a 
disorder manifested by diarrhea.

2.  Entitlement to service connection for urinary tract 
infection.

3.  Entitlement to service connection for hypertension.

4.  Entitlement to service connection for malaria.

5.  Entitlement to service connection for a disorder 
manifested by fever.

6.  Entitlement to service connection for bronchial asthma.

7.  Entitlement to service connection for osteoarthritis.

8.  Whether new and material evidence has been received to 
reopen a claim of service connection for allergic rhinitis.

9.  Whether new and material evidence has been received to 
reopen a claim of service connection for muscular abscess.


REPRESENTATION

Veteran represented by:	Audelle H. Zamora


ATTORNEY FOR THE BOARD

M. W. Kreindler, Associate Counsel


INTRODUCTION

The veteran served with the recognized guerilla forces from 
October 1942 to May 1945, and the Regular Philippine Army 
from May 1945 to June 1946.

This matter comes to the Board of Veterans' Appeals (Board) 
from a rating decisions of the Department of Veterans Affairs 
(VA) Regional Office (RO) in Manila, the Republic of the 
Philippines.

The Board notes that in an April 2000 rating decision, the RO 
denied service connection for urinary tract infection, 
hypertension, malaria, a disorder manifested by fever, 
bronchial asthma, osteoarthritis, and found that new and 
material evidence had not been received to reopen claims of 
service connection for allergic rhinitis, muscular abscess, 
and a disorder manifested by diarrhea.  In July 2001, the 
veteran filed a Notice of Disagreement with the RO 
determination, which was accepted as timely by the RO.  The 
Notice of Disagreement appeared to address all issues decided 
by the RO in the July 2001 rating decision.  The RO did not 
issue a Statement of the Case.  In August 2002, the RO issued 
another rating decision, again, denying service connection 
for hypertension, malaria, a disorder manifested by fever, 
urinary tract infection, and a finding that new and material 
evidence had not been received to reopen a claim of service 
connection for a disorder manifested by diarrhea.  In May 
2003, the veteran filed a timely Notice of Disagreement which 
appeared to address all issues addressed in the August 2002 
rating determination.  The RO only issued a Statement of the 
Case regarding the issue of whether new and material evidence 
had been received to reopen a claim of service connection for 
a disorder manifested by diarrhea.  The RO must issue a 
Statement of Case addressing the issues of entitlement to 
service connection for urinary tract infection, hypertension, 
malaria, a disorder manifested by fever, bronchial asthma, 
osteoarthritis, and whether new and material evidence has 
been received to reopen claims of service connection for 
allergic rhinitis and muscular abscess.  Accordingly, the 
Board does not yet have jurisdiction to address these claims 
and a remand to the RO for this action is necessary.  
Manlincon v. West, 12 Vet. App. 238 (1999).  These issues and 
entitlement to service connection for a disorder manifested 
by diarrhea are addressed in the REMAND portion of the 
decision below and are REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  VA will notify 
the veteran if further action is required on his part.


FINDINGS OF FACT

1.  In September 1990, the RO denied the veteran's claim of 
service connection for a disorder manifested by diarrhea.

2.  Evidence received since the September 1990 denial is new, 
relevant to the matter at hand, and so significant that it 
must be addressed with all of the evidence of record in order 
to fairly adjudicate the claim.


CONCLUSIONS OF LAW

1.  The RO's September 1990 determination is final.  
38 U.S.C.A. § 7104 (West 2002); 38 C.F.R. §§ 3.160(d), 
20.1103 (2003).

2.  New and material evidence has been received since the 
September 1990 denial, and the claim of service connection is 
reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. 
§ 3.156(a).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), which has been 
codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126 (West 2002); see also 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, and 3.326(a) (2003).  Under the VCAA, VA has 
a duty to notify the veteran of any information and evidence 
needed to substantiate and complete a claim, and of what part 
of that evidence is to be provided by the claimant and what 
part VA will attempt to obtain for the claimant.  38 U.S.C.A. 
§ 5103(a) (West 2002); 38 C.F.R. § 3.159(b)(1) (2003); 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  The 
VCAA also provides that VA has a duty to assist claimants in 
obtaining evidence needed to substantiate a claim.  38 
U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c) (2003).  

The Board has considered this new legislation with regard to 
the limited issue of whether new and material evidence has 
been received to reopen a claim of service connection for a 
disorder manifested by diarrhea.  Given the favorable action 
taken below, however, no further assistance in developing the 
facts pertinent to the issue is required at this time.

I.  Factual Background

In July 1951, the veteran filed a claim of service connection 
for, in pertinent part, dysentery.  The record consisted of 
documentation dated in September 1947 from a medical officer 
with the Republic of the Philippines Military Police Command 
attesting that the veteran was treated for diarrhea in June 
1947, and was discharged in July 1947.  This was accompanied 
by a hospitalization record.  The record also contained a 
physical examination performed in May 1945 which noted no 
abnormalities, and several other post-service medical records 
which did not reference dysentery.  In August 1952, the RO 
denied, in pertinent part, service connection for dysentery.  
The veteran appealed the RO's determination and in a 
September 1953 Board decision, service connection for 
dysentery was denied.  The Board referenced the May 1945 
physical examination which was negative for any 
abnormalities.  It was also noted that the record of evidence 
provided that the veteran was involved in a truck accident in 
April 1946 and incurred a wound to the occipital region and 
complained of pain in the waist and back.  A subsequent 
physical examination did not disclose any residual disability 
from the injuries sustained in the truck accident, and 
injuries were determined to be acute and transitory in 
nature.  The Board also noted the post-service clinical 
reports which referenced treatment for diarrhea in June and 
July 1947.  The Board denied service connection on the basis 
that dysentery did not manifest itself during service.

In December 1989 the veteran filed a claim of service 
connection for, in pertinent part, diarrhea.  In support of 
his claim, the veteran submitted an affidavit dated in 
November 1952 from Dr. Isidro Mendoza, M.D., which attested 
that in August 1945, he treated the veteran for diarrhea 
which he attributed to canned sardines.  The veteran was 
placed on a restrictive diet, recovered and resumed his 
duties.  Another affidavit from the same physician dated in 
December 1952 stated that
in August 1945 he performed a physical examination of the 
veteran who was suffering from diarrhea.  The diarrhea was 
attributed to the "everyday canned rationed, specially 
sardines which he did not taste anymore since the break of 
World War II."  An affidavit was submitted dated in February 
1953 from two fellow soldiers which attested that in October 
1943 the veteran was treated for diarrhea and a muscular 
abscess.  A September 1990 rating decision reopened the 
veteran's claim, and denied service connection for diarrhea.  

In September 1999, the veteran filed a claim to reopen his 
claim of entitlement to service connection for diarrhea.  In 
support of his claim, the veteran submitted copies of the 
November and December 1952 affidavits from Dr. Mendoza.  He 
also submitted a copy of the February 1953 affidavit from two 
fellow soldiers.  Another affidavit was submitted by a fellow 
soldier dated in December 2000 which stated that during 
service the veteran contracted diarrhea because of the canned 
food ration and sardines.  Multiple medical records and 
certificates were submitted which did not reference 
complaints or treatment for diarrhea, although one medical 
certificate noted a diagnosis of drug induced gastritis.

II.  Laws and Regulations

Generally, an unappealed RO denial is final under 38 U.S.C.A. 
§ 7105(c), and the claim may only be reopened through the 
receipt of "new and material" evidence.  If new and 
material evidence is presented or secured with respect to a 
claim that has been disallowed, VA must reopen the claim and 
review its former disposition.  38 U.S.C.A. § 5108 (West 
2002); see Hodge v. West, 155 F.3d 1356, 1362 (Fed. Cir. 
1998).

New and material evidence means evidence not previously 
submitted to agency decisionmakers which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself or in connection with evidence previously assembled is 
so significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a) (2002).  

For the purpose of establishing whether new and material 
evidence has been submitted, the credibility of the evidence, 
although not its weight, is to be presumed.  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).

III.  Analysis

In September 1990, the RO denied the veteran's claim of 
service connection for diarrhea.  The RO concluded that the 
evidence of record contained no indication that the veteran's 
diarrhea was related to service.  As the veteran did not 
appeal, the RO's determination is final.  38 U.S.C.A. § 7104 
(West 2002); 38 C.F.R. § 20.1100 (2003).  The evidence that 
must be considered in determining whether new and material 
evidence has been submitted in this case is that evidence 
added to the record since the issuance of the September 1990 
RO determination.  

Evidence of record at the time of the September 1990 denial 
consisted of a physical examination performed during service, 
documentation referencing treatment for diarrhea in June and 
July 1947, two affidavits from Dr. Mendoza, and an affidavit 
from two fellow soldiers.  Also on record were multiple post-
service medical records.

Evidence received since the September 1990 decision is new 
and material.  As indicated above, the evidence added to the 
record since the September 1990 determination includes 
affidavits from Dr. Mendoza, an affidavit from two fellow 
soldiers dated in February 1953, another affidavit from a 
fellow soldier dated in December 2000, and post-service 
medical records.  The affidavits from Dr. Mendoza and the two 
fellow soldiers are duplicative of previously considered 
evidence; however, the December 2000 affidavit was not 
previously of record and attests that during service the 
veteran contracted diarrhea.  Such information is vital to 
the veteran's claim and is new and material within the 
meaning of VA regulations.  38 C.F.R. § 3.156(a).  This new 
evidence fundamentally calls into question the etiology of 
the veteran's disorder, and should be considered in light of 
the entire evidence of record.  Accordingly, this evidence 
bears "directly and substantially" on the issue at hand, 
and the veteran's claim of entitlement to service connection 
for a disorder manifested by diarrhea is reopened.  
38 U.S.C.A. § 5108 (West 2002).  

For reasons described in further detail below, additional 
development on the veteran's claim is warranted.  The 
reopening of the veteran's claim, therefore, represents only 
a partial grant of the benefits sought on appeal.


ORDER

As new and material evidence has been received, the claim of 
service connection for a disorder manifested by diarrhea is 
reopened.  To that extent only, the appeal is granted at the 
present time.


REMAND

As detailed in the introduction portion of this decision, the 
veteran has submitted a Notice of Disagreement with the 
denial of entitlement to service connection for urinary tract 
infection, hypertension, malaria, a disorder manifested by 
fever, bronchial asthma, osteoarthritis, and whether new and 
material evidence has been received to reopen claims of 
service connection for allergic rhinitis and muscular 
abscess.  A Statement of the Case addressing these matters 
has not been issued.  A Remand for this action is necessary.  
See Manlincon v. West, 12 Vet. App. 238 (1999).

Regarding the issue of entitlement to service connection for 
a disorder manifested by diarrhea, as detailed above Dr. 
Mendoza attested that during service he treated the veteran 
for diarrhea.  Two affidavits from fellow soldiers have been 
submitted that attest that during service the veteran 
suffered from diarrhea.  The veteran should be afforded a VA 
physical examination to determine whether he has a current 
disorder manifested by diarrhea, and the etiology of any such 
disorder including whether it is related to his claimed bouts 
of diarrhea during service.

Accordingly, this case is REMANDED to the RO for the 
following action:

1.  The RO should ensure compliance with 
all notice and assistance requirements 
set forth in the VCAA and its 
implementing regulations.  

2.  The RO should issue a Statement of 
the Case to the appellant addressing the 
issues of entitlement to service 
connection for urinary tract infection, 
hypertension, malaria, a disorder 
manifested by fever, bronchial asthma, 
osteoarthritis, and whether new and 
material evidence has been received to 
reopen claims of service connection for 
allergic rhinitis and muscular abscess.  
The Statement of the Case should include 
all relevant law and regulations 
pertaining to the claim, as well as a 
discussion of the relevant provisions of 
the VCAA.  The appellant must be advised 
of the time limit in which he may file a 
substantive appeal.  38 C.F.R. § 
20.302(b) (2003).  The case should then 
be returned to the Board for further 
appellate consideration, only if an 
appeal is properly perfected.

3.  The veteran should be scheduled for 
a VA examination for the purpose of 
clarifying whether the veteran 
currently has a disorder manifested by 
diarrhea, and the etiology of any such 
disorder.  The RO should forward the 
veteran's claims file to the VA 
examiner.  The examiner should review 
the entire claims file and provide an 
opinion as to whether any disorder 
manifested by diarrhea is at least as 
likely as not etiologically related to 
service or any incident therein, 
including the described bouts of 
diarrhea during service.  All opinions 
and conclusions expressed must be 
supported by a complete rationale in a 
report.  If an opinion cannot be 
expressed without resort to 
speculation, the examiner should so 
indicate.

4.  Then, after ensuring that all 
requested development has been 
completed, the RO should adjudicate the 
veteran's claim of entitlement to 
service connection for a disorder 
manifested by diarrhea.  If the 
determinations of this claim remains 
less than fully favorable to the 
veteran, the RO must issue a 
Supplemental Statement of the Case and 
provide him a reasonable period of time 
in which to respond before this case is 
returned to the Board.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                     
______________________________________________
	JAMES L. MARCH
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



